

96 HR 3972 IH: Taiwan Peace and Stability Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3972IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Bera (for himself, Mr. Chabot, Mr. Kahele, Mr. Bacon, Mr. Case, and Mr. Womack) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo support the diplomatic, economic, and physical space of Taiwan, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Taiwan Peace and Stability Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings and statement of policy.TITLE I—Supporting Taiwan’s Meaningful Participation in the International CommunitySec. 101. Findings.Sec. 102. Sense of Congress on Taiwan’s meaningful participation in the international community.Sec. 103. Strategy to support Taiwan’s meaningful participation in international organizations.Sec. 104. Expanding United States-Taiwan development cooperation.Sec. 105. Appropriate congressional committees.TITLE II—Advancing Taiwan’s Economic SpaceSec. 201. Sense of Congress on expanding U.S. economic relations with Taiwan.Sec. 202. Legal framework for expanding economic relations with Taiwan.Sec. 203. Appropriate congressional committees.TITLE III—Enhancing Deterrence Over TaiwanSec. 301. Sense of Congress on peace and stability in the Taiwan Strait.Sec. 302. Strategy to enhance deterrence over a cross-Strait conflict.Sec. 303. Supporting Taiwan’s investment in asymmetric capabilities.Sec. 304. Advancing Taiwan’s territorial defense force concept.Sec. 305. Strengthening Taiwan’s civilian defense professionals.Sec. 306. Appropriate congressional committees.2.Findings and statement of policy(a)Congress makes the following findings:(1)The United States has consistently sought to advance peace and stability in East Asia as a central element of U.S. foreign policy toward the region.(2)Peace and stability in East Asia has provided the necessary environment for the tremendous economic growth experienced by the region and remains critical to the continued development and prosperity of all people in the Indo-Pacific.(3)The Taiwan Relations Act of 1979 (Public Law 96–8; 22 U.S.C. 3301 et seq.) and the Six Assurances, provided by the United States to Taiwan in July 1982, are the cornerstones of U.S.-Taiwan relations and continue to guide U.S. policy toward Taiwan.(4)The Taiwan Relations Act states that it is the policy of the United States to—(A)preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area;(B)declare that peace and stability in the area are in the political, security, and economic interests of the United States, and are matters of international concern; (C)make clear that the United States decision to establish diplomatic relations with the People’s Republic of China rests upon the expectation that the future of Taiwan will be determined by peaceful means;(D)consider any effort to determine the future of Taiwan by other than peaceful means, including by boycotts or embargoes, a threat to the peace and security of the Western Pacific area and of grave concern to the United States;(E)provide Taiwan with arms of a defensive character; and(F)maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan..(5)The Government of the People’s Republic of China (PRC), especially since the election of Tsai Ing-Wen in 2016, has conducted a coordinated campaign to weaken Taiwan diplomatically, economically, and militarily in a manner that threatens to erode U.S. policy and create a fait accompli on questions surrounding Taiwan’s future.(6)In order to ensure the longevity of U.S. policy and preserve the ability of the people of Taiwan to determine their future independently, it is necessary to reinforce Taiwan’s diplomatic, economic, and physical space.(b)It is the policy of the United States to— (1)maintain the position that peace and stability in the Western Pacific are in the political, security, and economic interests of the United States, and are matters of international concern; and(2)work with allies and partners to promote peace and stability in the Indo-Pacific and deter military acts or other forms of coercive behavior that would undermine regional stability.ISupporting Taiwan’s Meaningful Participation in the International Community101.FindingsCongress makes the following findings:(1)Taiwan has provided monetary, humanitarian, and medical assistance to combat diseases such as AIDS, tuberculosis, Ebola, and dengue fever in countries around the world. During the COVID–19 pandemic, Taiwan donated millions of pieces of personal protective equipment and COVID–19 tests to countries in need.(2)Since 2016, the Gambia, Sao Tome and Principe, Panama, the Dominican Republic, Burkina Faso, El Salvador, the Solomon Islands, and Kiribati have severed diplomatic relations with Taiwan in favor of diplomatic relations with China.(3)Taiwan was invited to participate in the World Health Assembly, the decision-making body of the World Health Organization (WHO), as an observer annually between 2009 and 2016. Since the 2016 election of President Tsai, the PRC has increasingly resisted Taiwan’s participation in the WHA. Taiwan was not invited to attend the WHA in 2017, 2018, 2019, 2020, or 2021.(4)The Taipei Flight Information Region reportedly served 1.75 million flights and 68.9 million passengers in 2018 and is home to Taiwan Taoyuan International airport, the eleventh busiest airport in the world. Taiwan has been excluded from participating at the International Civil Aviation Organization (ICAO) since 2013.(5)United Nations (UN) General Assembly Resolution 2758 does not address the issue of representation of Taiwan and its people at the United Nations, nor does it give the PRC the right to represent the people of Taiwan.102.Sense of Congress on Taiwan’s meaningful participation in the international communityIt is the sense of Congress that—(1)Taiwan is free, democratic, and prosperous, and is home to 23.5 million people. It is an important contributor to the global community, as a model for democracy, and by providing expertise in global health, international aviation security, emerging technology development, and with forward looking environmental policies;(2)multiple United States Government administrations of both political parties have taken important steps to advance Taiwan’s meaningful participation in international organizations;(3)existing efforts to enhance U.S. cooperation with Taiwan to provide global public goods, including through development assistance, humanitarian assistance, and disaster relief in trilateral and multilateral fora is laudable and should continue;(4)nonetheless, significant structural, policy, and legal barriers remain to advancing Taiwan’s meaningful participation in the international community; and(5)efforts to share Taiwan’s expertise with other parts of the global community could be further enhanced through a systematic approach, along with greater attention from Congress and the American public to such efforts.103.Strategy to support Taiwan’s meaningful participation in international organizations(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with other Federal departments and agencies as appropriate, shall submit to the appropriate congressional committees a strategy—(1)to advance Taiwan’s meaningful participation in a prioritized set of international organizations (IOs); and(2)that responds to growing pressure from the PRC on foreign governments, IOs, commercial actors, and civil society organizations to comply with its One-China Principle, with respect to Taiwan.(b)Matters To be included(1)In generalThe strategy required in paragraph (a) shall include:(A)An assessment of the methods the PRC uses to coerce actors to into adhering to its One-China Principle. The methods shall include those employed against governments, IOs, and civil society organizations. The assessment shall also include pressure on commercial actors, to the extent it is relevant in the context of Taiwan’s meaningful participation in IOs.(B)An assessment of the policies of foreign governments toward the PRC and Taiwan, to identify likeminded allies and partners who might become public or private partners in the strategy.(C)A systematic analysis of all IOs, as practicable, to identify IOs that best lend themselves to advancing Taiwan’s participation. The analysis shall include, but is not limited to the IOs’—(i)policy on the requirements to obtain membership and observer status, as well as the foundational documents defining membership requirements and observer status within the IO;(ii)participation rules;(iii)processes for developing membership requirements and participation rules;(iv)policies of current members regarding Taiwan’s political status; and(v)relative reliance on contributions from the PRC and how it may affect internal decision making.(D)An evaluation of the feasibility and advisability of expanding economic, security, and diplomatic engagement with nations that have demonstrably strengthened, enhanced, or upgraded relations with Taiwan, where it aligns with U.S. interests.(E)A survey of IOs that have allowed Taiwan’s meaningful participation, including an assessment of whether any erosion in Taiwan’s engagement has occurred within those organizations and how Taiwan’s participation has positively strengthened the capacity and activity of these organizations, thereby providing positive models for Taiwan’s inclusion in other similar forums.(F)A list of no more than 20 IOs at which the U.S. Government will prioritize for using its voice, vote, and influence to advance Taiwan’s meaningful participation over the three-year period following the date of enactment of this Act. The list shall be derived from the IOs identified in paragraph (1)(C).(G)A description of the diplomatic strategies and the coalitions the U.S. Government plans to develop to implement paragraph (b)(1)(F).(c)Form of reportThe strategy required in subsection (a) shall be classified, but it may include an unclassified summary, if the Secretary of State determines it appropriate.(d)DefinitionsIn this section—(1)International organizationThe term international organization shall include, but is not limited to, UN funds, programs, specialized agencies, entities, and bodies. It shall also include other organizations outside of the UN system, as the Secretary of State or his or her designee deems appropriate, and in consultation with other Federal departments and agencies.(2)One-China PrincipleThe term One-China Principle shall solely and exclusively refer to the PRC’s policy toward Taiwan.(3)Civil society organizationsThe term civil society organizations means international civil society organizations that are critical to maintaining Taiwan's international space and enabling Taiwan to play a positive and constructive role in the global community.(e)ConsultationThe Secretary of State or his or her designee, shall consult with the appropriate congressional committees—(1)no later than 90 days after the date of enactment of this Act, on the list of IOs identified in subsection (b)(1)(C); and(2)180 days after submitting the strategy required in subsection (a), and 180 days thereafter for two years, regarding the development and implementation of the strategy.104.Expanding United States-Taiwan development cooperation(a)In generalNo later than 120 days following the date of enactment of this Act, the Administrator of the United States Agency for International Development (USAID), in consultation with the U.S. International Development Finance Corporation (DFC), shall submit to the appropriate congressional committees a report on cooperation with Taiwan on trilateral and multilateral development initiatives.(b)Matters To be includedThe report required in paragraph (a) shall include:(1)A comprehensive review of existing cooperation mechanisms and initiatives between USAID or DFC, and relevant departments and agencies in Taiwan, including, but not limited to Taiwan’s International Cooperation and Development Fund (ICDF).(2)An assessment of how USAID and DFC development cooperation with relevant departments and agencies in Taiwan compares to comparable cooperation with partners of similar economic size and foreign assistance capacity.(3)An analysis of the opportunities and challenges the cooperation reviewed in paragraph (b)(1) has offered to date. The analysis shall include, but is not limited to—(A)opportunities collaboration has offered to expand USAID and DFC’s ability to deliver assistance into a wider range communities;(B)sectors where USAID, DFC, ICDF, other relevant agencies and departments in Taiwan, or the organizations’ implementing partners have a comparative advantage in providing assistance;(C)opportunities to transition virtual capacity building events with relevant departments and agencies in Taiwan, through the Global Cooperation and Training Framework (GCTF) as well as other forums, into in-person, enduring forms of development cooperation.(4)An assessment of any legal, policy, logistical, financial, or administrative barriers to expanding cooperation in trilateral or multilateral development. The analysis shall include, but is not limited to—(A)availability of personnel at the American Institute in Taiwan (AIT) responsible for coordinating development assistance cooperation;(B)volume of current cooperation initiatives and barriers to expanding it;(C)diplomatic, policy, or legal barriers facing the United States or other partners to including Taiwan in formal and informal multilateral development cooperation mechanisms;(D)resource or capacity barriers to expanding cooperation facing the United States or Taiwan; and(E)geopolitical barriers that complicate U.S.-Taiwan cooperation in third countries.(5)Recommendations to address the challenges identified in paragraph (b)(4).(6)A description of any additional resources or authorities that expanding cooperation might require.(c)Form of reportThe strategy required in subsection (a) shall be unclassified, but it may include a classified annex if the Administrator of USAID determines it appropriate.105.Appropriate congressional committeesIn this title, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs of the House of Representatives; and(2)the Committee on Foreign Relations of the Senate.IIAdvancing Taiwan’s Economic Space201.Sense of Congress on expanding U.S. economic relations with TaiwanIt is the sense of the Congress that—(1)expanding U.S. economic relations with Taiwan has benefited the people of both the United States and Taiwan. Taiwan is now the United States 10th largest goods trading partner, 13th largest export market, 13th largest source of imports, and a key destination for U.S. agricultural exports;(2)further integration, consistent with robust environmental standard and labor rights, would benefit both peoples and is in the strategic and diplomatic interests of the United States; and(3)the United States should explore opportunities to expand economic agreements between Taiwan and the United States, through dialogue, and by developing the legal templates required to support potential future agreements.202.Legal framework for expanding economic relations with Taiwan(a)In generalNo later than 180 days following the date of enactment of this Act, the United States Trade Representative, in consultation with other Federal departments and agencies as appropriate, shall present to the appropriate congressional committees a legal template for establishing trade and investment agreements with Taiwan that is consistent with the nature of the United States relations with Taiwan. Such template shall be designed to be applicable to a trade agreement, as well as other forms of trade and investment agreements.(b)Form of reportThe report required in subsection (a) shall be unclassified, but it may include a classified annex, if appropriate.203.Appropriate congressional committeesIn this title, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs, and the Committee on Ways and Means of the House of Representatives; and(2)the Committee on Foreign Relations, and the Committee on Finance of the Senate.IIIEnhancing Deterrence Over Taiwan301.Sense of Congress on peace and stability in the Taiwan StraitIt is the sense of Congress that—(1)the United States should continue to pursue a policy of promoting peace in the Indo-Pacific for the benefit of the peoples of Asia and of the United States;(2)maintaining peace and stability in the Taiwan Strait is in the national security interest of the United States;(3)PRC attempts to intimidate Taiwan, including through high rates of PRC sorties into air space near Taiwan, and PRC amphibious assault exercises near Taiwan, jeopardizes the long-standing U.S. position that differences in cross-Strait relations must be resolved peacefully;(4)given the potential for a cross-Strait conflict to be highly destructive and destabilizing, any increase in the risk of conflict demands attention and obligates leaders to reinforce deterrence, as the most viable means to prevent war;(5)the United States should work with allies and partners to expand the community of partners involved in building a credible deterrent toward a cross-Strait conflict;(6)Taiwan should continue to invest in and implement its asymmetric defense strategy, including but not limited to coastal defense cruise missiles, while also strengthening recruitment and training of its reserve force; and(7)while enhancing deterrence, it is also essential to maintain open and effective crisis communication and risk reduction mechanisms as a means to reduce the risk of misunderstanding and ultimately, conflict.302.Strategy to enhance deterrence over a cross-Strait conflict(a)In generalNo later than 90 days after the date of enactment of this Act, the President shall submit to the appropriate congressional committees a whole-of-government strategy to enhance deterrence over a cross-Strait military conflict between the PRC and Taiwan.(b)Matters To be includedThe strategy shall include:(1)A comprehensive review of existing diplomatic, economic, and military tools to establish deterrence over a cross-Strait conflict and an assessment of their efficacy.(2)An examination of the present and future capabilities of the United States and Taiwan to respond to the potential PLA campaigns against Taiwan in 5, 10, and 15 years. The analysis shall include an assessment of the progress Taiwan has made in developing the asymmetric capabilities needed to respond to its strategic environment, as well as the additional capabilities and reforms required.(3)An evaluation of the feasibility of expanding coordination with U.S. allies and partners to enhance deterrence over a cross-Strait conflict. The review shall include, but is not limited to, a review of the following matters:(A)Expanding coordination of public or private messaging on deterrence vis-à-vis Taiwan.(B)Coordinating use of economic tools to raise the costs of PRC military action that could precipitate a cross-Strait conflict.(C)Enhancing co-development and co-deployment of military capabilities related to deterrence over a cross-Strait conflict, or enhancing coordinated training of Taiwan’s military forces.(4)Recommendations on significant additional diplomatic, economic, and military steps available to the U.S. Government, unilaterally and in concert with U.S. allies and partners, to enhance the clarity and credibility of deterrence over a cross-Strait conflict.(5)A description of any additional resources or authorities needed to implement the recommendations identified in paragraph (5). (c)Form of reportThe strategy required in subsection (b) shall be classified, but it may include an unclassified annex, if determined appropriate by the President.(d)ConsultationNo later than 90 days after the date of enactment of this Act, and not less frequently than every 180 days thereafter for seven years, the President or his or her designee, as well as representatives from the agencies and departments involved in developing the strategy required in paragraph (a) shall consult with the appropriate congressional committees regarding the development and implementation of the strategy required in this section. The representatives shall be at the Undersecretary level or above.(e)DefinitionsIn this section, the term potential PLA campaigns shall mean— (1)a naval blockade of Taiwan;(2)an amphibious assault and ground invasion of Taiwan, especially such invasion designed to accomplish a fiat accompli before intervention is possible; and(3)a seizure of one or more of Taiwan’s outlying islands.303.Supporting Taiwan’s investment in asymmetric capabilities(a)In generalNo later than 180 days following enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on options to support Taiwan’s defense budgeting and procurement process in a manner that facilitates sustained investment in capabilities aligned with Taiwan’s asymmetric defense strategy. The report shall include the following:(1)A review of technical advisory options for enhancing defense budgeting across Taiwan’s military services in Taiwan that is aligned with Taiwan’s asymmetric defense strategy.(2)An evaluation of any administrative, institutional, or personnel barriers in the United States or Taiwan to implementing the options provided in paragraph (a)(1).(3)An evaluation of the most appropriate entities within the U.S. Department of Defense to lead the options provided in paragraph (a)(1).(4)An evaluation of the appropriate entities in Taiwan’s Ministry of National Defense and its National Security Council to participate in options provided in paragraph (a)(1).(5)A description of additional personnel, resources, and authorities in Taiwan or in the United States that may be required to execute the options provided in paragraph (a)(1).(b)Form of reportThe report required in subsection (a) shall be classified, but it may include an unclassified summary, if the Secretary of Defense determines it appropriate.304.Advancing Taiwan’s territorial defense force concept(a)In generalNo later than 180 days following enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on options to strengthen Taiwan’s implementation of its territorial defense force concept.(b)Policy objectivesThe review shall take into consideration, but is not limited to, the following policy goals:(1)Advance Taiwan Reserve’s Command ability to recruit, train, and equip its forces, including its ability to require and provide regular individual and collective training to all reserve forces.(2)Enhance Taiwan’s ability to respond to humanitarian disasters.(3)Strengthen Taiwan’s ability to defend against, and resist if necessary, PRC military aggression.(c)Matters To be included(1)A review of options to provide additional technical advice, training, or institution building to support the objectives discussed in subsection (b), and any other appropriate policy objectives.(2)An assessment of the policy opportunities and challenges associated with the options provided in paragraph (c)(1).(3)An assessment of any statutory or administrative barriers to the options provided in paragraph (c)(1).(4)A determination of the most appropriate entities within the U.S. Department of Defense and in the Taiwan Reserve Command to lead the options provided in paragraph (c)(1).(5)An evaluation of the capacity of appropriate entities in the U.S. Department of Defense to support the options provided in paragraph (c)(1) and of the Taiwan Reserve Command to absorb the options provided in paragraph (c)(1).(6)A description of additional resources and authorities that may be required to execute any of the options provided in paragraph (c)(1). (d)Form of reportThe report required in subsection (a) shall be classified, but it may include an unclassified summary, if the Secretary of Defense determines it appropriate.305.Strengthening Taiwan’s civilian defense professionals(a)In generalNo later than 180 days following enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall present to the appropriate congressional committees a plan for strengthening the community of civilian defense professionals in Taiwan.(b)Matters To be includedThe report shall include the following:(1)A comprehensive review of existing U.S. Government and non-U.S. Government pro­gram­matic and funding modalities to support Taiwan’s civilian defense professionals in pursuing professional development, educational, and cultural exchanges in the United States. The review shall include, but is not limited to—(A)opportunities through U.S. Department of State-supported programs, such as the International Visitor Leaders Program; and(B)opportunities offered through non-governmental institutions, such as think tanks, to the extent the review can practicably make such an assessment.(2)A description of the frequency that civilian defense professionals from Taiwan pursue or are selected for the programs reviewed in paragraph (b)(1).(3)An analysis of any funding, policy, administrative, or other barriers preventing greater participation from Taiwan’s civilian defense professionals in the opportunities identified in paragraph (b)(1).(4)An evaluation of the value expanding the opportunities reviewed in paragraph (b)(1) would offer for strengthening Taiwan’s existing civilian defense community, and for increasing the perceived value of the field for young professionals in Taiwan.(5)An assessment of options the United States Government could take individually, with partners in Taiwan, or with foreign governments or non-governmental partners, to expand the opportunities reviewed in paragraph (b)(1).(6)A description of additional resources and authorities that may be required to execute the options in paragraph (b)(5).(c)Form of reportThe report required in paragraph (a) shall be unclassified, but it may include a classified annex, if determined appropriate.306.Appropriate congressional committeesIn this title, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives; and(2)the Committee on Foreign Relations, and the Committee on Armed Services of the Senate. 